Citation Nr: 1512055	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  04-30 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from April 1971 to October 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was most recently before the Board in September 2012, at which time the Board denied the Veteran's claim for service connection for a low back disability.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court), and in April 2014, the matter was vacated and remanded to the Board in a Memorandum Decision. 

In the March 2015 appellant's brief, the Veteran's representative appeared to allege claims for service connection for cervical spine disability and hypertension as secondary to service-connected PTSD, and claims to reopen the matters of service connection for hepatitis C and carpal tunnel syndrome.  The Board notes that it previously referred the matters of service connection for a cervical spine disability (January 2004 statement) and hearing loss (May 2010 statement).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Court's Memorandum Decision found that VA failed to provide an adequate medical opinion that considered the Veteran's possibility of entitlement to benefits under a theory of continuity of symptoms.  The Court found that the September 2011 VA examiner's opinion did not address this question.  Accordingly, the Board finds that a supplementary medical opinion that considers the possibility of entitlement to service connection based on a theory of continuity of symptomatology is necessary. 

As noted in the Memorandum Decision "[t]here is no dispute that [the Veteran] injured his back in service and sought treatment for that injury.  There is also no dispute that, after service, [the Veteran] continued to complain of chronic back pain and sought treatment for that pain."  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all updated or outstanding treatment records regarding the low back.

2.  Thereafter, arrange for a supplemental medical opinion (with an examination only if deemed necessary by the opinion provider) which addresses whether there is a nexus between the Veteran's post-service symptoms and his current low back disability.  Based on review of the record, the opinion provider should respond to the following:

Is it at least as likely as not (a 50% or greater probability) that the currently diagnosed degenerative disc disease and/or degenerative joint disease is related to the postservice symptoms reported by the Veteran?

A complete rationale for all opinions should be provided.
 
3.  Then review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and allow the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







